Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 1-12 and 16-20 in the reply filed on February 1, 2021 is acknowledged.  The traversal is on the ground(s) that the disclosure in Jacobson et al. which the examiner found to disclose the Special Technical Feature of the present invention is in fact different from the present invention because the inventive concept of the present invention requires recovery of an element “without alteration of its physico-chemical properties”.  This is not found persuasive because, leaving aside any question of the meaning of that phrase (which will be discussed below), nothing in independent claim 1 as presented recites any limitation upon “physico-chemical properties”.
The requirement is still deemed proper and is therefore made FINAL.

			Rejections—35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) The terms “the intergranular phase” in claim 1, lines 8-9 and line 17, “the T2 temperature and/or P2 pressure” in claim 1, line 15, and “the transformation reaction” in claim 1, line 16 all lack proper antecedent basis.
all elements G, or merely less than what would induce melting of one such element.  For purposes of examination, the claims will be given their broadest reasonable interpretation consistent with the specification, i.e. any method that includes temperature and pressure conditions less than those inducing melting of an object A or any element to be released will be held within the scope of the claims as drafted.
c) In claims 3 and 16, it is unclear what the scope would be of “the integrity of the physico-chemical properties”.  First, it is unclear what particular properties this phrase refers to, and second it is uncertain how one measures or determines a level of integrity of any such properties or whether some given variation of any such properties comports with that level of integrity.  Similarly, in claims 4, 17 and 18, it is unclear how one defines the “integrity” of the elements G.
d) In line 1 of each of claims 3 and 16, “one of the” should be deleted.
e) Claim 11 states that one “separates Nd2Fe14B crystallites”.  Does this imply that Nd, Fe and B are the “elements G” of claim 1, or is claim 11 defining some additional step beyond retrieving the elements G required in the independent claim?
f) Further with respect to claim 11, the term “small” amount is a relative term that does not appear to have any particular meaning in the art.  Nor does the present specification define this term such that one of skill in the art, having read the specification and claims, would be able to determine whether or not a given method falls within the scope of this claim.  Clarification is required.
g) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.


Rejections—35 U.S.C. 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (U.S. Patent 7,166,145).
At least example 1 of Han discloses contacting an object containing various elements (Pt, Pd, Rh) with water at a temperature far less than the melting points of either the object or any of those elements.  A solution containing the object and water is heated to 900C.  According to Han col. 5, ll. 4-5, the solution may be allowed to cool or be cooled (i.e. modifying the temperature), and is then subject to filtering (equivalent to the “sieving” of instant claim 8) to recover the desired elements.  The location of the elements in the object would be considered to be in some “intergranular phase”, from which they would be removed or “transformation reaction of the intergranular phase” would occur. Thus, the disclosure of Han is held to anticipate the claimed invention.

7.	Claims 1, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobson et al. (US 2014/0311294).
Para. [0084-0088] of Jacobson discloses contacting an object containing a rare earth element with water in an oven at 1000C (a temperature far below the melting point of the object or the element). Upon removal from the oven, the temperature would tend toward ambient (i.e. modifying the temperature would occur), the material is filtered (equivalent to the “sieving” of instant claim 8) and a product including the rare earth element is retrieved. The location of the .

			Rejections—35 U.S.C. 102/103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 3, 4, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over either Han or Jacobson et al.
Both Han and Jacobson disclose a method substantially as claimed, as discussed in items 6 and 7 supra.  In addition, since the temperatures employed in the prior art are 900C (Han) or 1000C (Jacobson), any cooling from those temperatures would involve “decreasing the temperature values below 1000C” as recited in instant claims 4 and 18. Neither Han nor Jacobson refer to “integrity of the physico-chemical properties of the elements” or to “integrity of the elements” as recited in the instant claims.  The precise scope of those terms in the present context is uncertain; see the rejection under 35 USC 112 in item 4(c) supra.  The examiner’s position is that either:
a) The elements and their properties in the prior art methods possess sufficient integrity to fall within the limits of the invention as claimed, thus rendering the prior art processes identical to those claimed (in the sense of 35 USC 102), or
.

			Rejections—35 U.S.C. 103
10.	Claims 2, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. in view of Yamagata et al. (U.S. Patent 6,533,837).
Jacobson discloses a method substantially as claimed, as discussed supra, but does not disclose a pretreatment step as recited in instant claim 2.  Yamagata indicates it was conventional in the art, at the time of filing of the present invention, to subject a bonded (i.e. coated) rare earth magnet to a corrosive decomposing solution in a process of recycling the underlying magnetic material.  The bond magnets are soaked in that solution in order to decompose the binder; see Yamagata col. 3, ll. 64-67 and col. 5, ll. 5-67.  This is considered equivalent to the claimed “weaken the protective layer”.  Therefore, the combined disclosures of Jacobson et al. and Yamagata et al. would have suggested a method as presently claimed to one of ordinary skill in the art.

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. in view of CN 203875346 U. [Note: A translation of CN ‘346 has been obtained from Espacenet and will be referred to herein].
Jacobson recovers elements in the prior art method by filtering, as opposed to the “cyclone effect” presently claimed.  The examiner’s position is that the use of a cyclone to recover metallic powders is a well-known procedure in the metallurgical arts.  The CN ‘346 utility .
12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. in view of Hasegawa et al. (US 2002/0153062) or Machida et al. (US 2006/0278517)
Jacobson, discussed supra, does not mention sintered or plastic magnets as recited in the instant claim.  However, Jacobson para. [0085] states that the magnets used in the prior art process were obtained from discarded hard disk drives.  Such disk drives are generally made from sintered NdFeB magnets; see Hasegawa para. [0003] or Machida para. [0002].  Based on these disclosuresof Hasegawa et al.or Machida et al., it would have been an obvious expedient to employ sintered magnets when carrying out the method disclosed by Jacobson et al.

			Allowable Subject Matter
13.	Claims 6, 7, 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or suggest any reason to carry out a method as claimed using two chambers each with temperature and pressure sensors as defined in claim 6, or in which separates Nd2Fe14B crystallites and Nd(OH)3 as in claim 11.





							
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	March 23, 2021